EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 11004976.4, filed in The European Patent Office on 17 June 2011 has been received. A certified copy was received on 14 January 2015 in parent Application No. 14551520, and also in the present case on 12 November 2018.  
Examiner’s Comment 
The objection to claim 8 for minor informalities is withdrawn in view of the amendments filed 21 December 2020. 
Terminal Disclaimer
The terminal disclaimer filed on 21 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Ehrnsperger ‘641; Bruno Johannes et al. (US 8921641 B2), Ehrnsperger ‘624; Bruno Johannes et al. (US 9345624 B2) and Peri ‘527; Andrea et al. (US 10130527 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Allowable Claims
Claims 1-20 are allowed.

Reasons for Allowance
Applicant’s arguments filed 21 December 2020 have been considered and are persuasive. Examiner advances additional reasons for allowance. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Adachi; Yoshifumi et al. (US 20110180755 A1) describes an absorbent article (¶ [0001], a water absorbing agent that is suitable for … a disposable diaper), comprising an absorbent core (¶ [0046], absorbent core; ¶ [0061], (I) a water absorbing agent which allows an absorbent core to absorb liquid quickly); wherein the absorbent core comprises superabsorbent polymer particles (¶ [0107], water absorbing resin particles … made of a polyacrylic acid (salt) cross-linked polymer); and
wherein the superabsorbent polymer particles have a Saline Flow Conductivity value of less than 150 (10-7 (cm3 s) /g) (¶ [0147], the SFC … is preferably not less than 10 (10-7 (cm3 s) /g) … and further preferably not less than 50 (10-7 (cm3 s) /g)). However, Adachi does not explicitly disclose a UPM value, and instead relies on a Saline Flow Conductivity test (¶ [0265], the saline flow conductivity (SFC) … described in U.S. Pat. No. 5,849,405). 
Adachi also lacks an uptake of 20 g/g (T20) of less than 240 s as measured according to the K(t) Test Method, and does not teach or suggest any test protocol analogous to the K(t) Test Method.

Kamphus; Juliane et al. (US 20090157027 A1) discloses an absorbent article comprising an absorbent core (¶ [0001], [0005], [0029]); wherein the absorbent core comprises superabsorbent polymer particles (¶ [0092], (A) producing a crosslinked polymer hydrogel; ¶ [0152], crosslinked polymer hydrogel (hydrogel)). 
However, Kamphus lacks a UPM value of less than 150 (10-7 (cm3 s) /g), and instead discloses a range of SFC values between 226 - 1205 (10-7 (cm3 s) /g) (¶ [0185]), Table 1).
Kamphus also lacks superabsorbent polymer particles having a CRC value of from 20 g/g to 40 g/g, and instead shows that the tested samples have CRC values between 14.8 - 18.8 (¶ [0185], Table 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781